Per curiam,

after hearing the argument, as to the first point, when a person concerned in interest, is stated in the hill to be removed to a foreign country, or to be moved away and not since, heard of after many years, so that he cannot he served with process, that .shall he a good reason as between third persons for not making him a party, and the court will proceed to a ¡searing notwithstanding. Here, that is stated in the petition as a reason for not making her a party. 2 Atk. 510.
As to the other matter, the old law is altered by the act of 1784, c. 23, by which ail the estate of the deceased, not claimed, is to he deposited in the treasury, subject to the claim of creditors, and the law ful representative of such decedent. However as seven years may have expired before the passing of this latter act, in which case it may be doubted whether the first or latter law is to govern this case — let the demurrer and plea be overruled, and the Defendant be at liberty to insist upon the limitation of time-in his answer.